Citation Nr: 1448264	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-43 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.

2. Entitlement to a rating in excess of 20 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from June 1959 to June 1962, and from January 1968 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2013, the Board solicited an expert medical opinion on the service-connection claim from the Veterans Health Administration (VHA).  In a November 2013 decision, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (Joint Motion), in a July 2014 Order, the Court remanded that Board decision for readjudication in accordance with the Joint Motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Joint Motion, the Board finds that further development is needed on both claims on appeal.

The Veteran is service connected for a left knee disability, diagnosed as medial collateral ligament (MCL) and anterior cruciate ligament (ACL) tears with mild instability and degenerative joint disease.  He claims he had to overuse his right knee to compensate for his service-connected left knee.  He was diagnosed with degenerative joint disease of the right knee in July 2008.

The Veteran was afforded a VA examination in September 2008.  Examination showed a slight limping gait.  The examiner opined that there was no correlation between the right knee arthralgia and the service-connected left knee disability.  The examiner explained that the gait was not severely altered, only showing a mild limp, and there is nothing in the medical literature that suggests that a mild limp in one knee would cause any type of condition in the other knee.  The examiner further opined that the Veteran's right knee disorder is more likely than not related to the effects of aging, musculoskeletal deconditioning due to physical inactivity, and a predisposition to developing arthralgic conditions.

As the VA examiner did not provide an opinion on whether the right knee disorder has been aggravated by the service-connected left knee disability and left open the possibility that the left knee disability was a factor in the physical inactivity that led to the right knee disorder, the Board requested a VHA opinion, which was received in May 2013.

The VHA physician concluded that the Veteran's right knee disability was not due to or aggravated by the service-connected left knee disability.  The physician noted that the left knee disability had remained fairly stable from 1976 to 2008 and never developed enough degenerative disease to warrant total knee replacement.  The physician noted that there is no documentation in the medical literature that would support the contention that the Veteran's right knee deteriorated secondary to the left knee which has remained unreplaced for 44 years.

In the November 2013 decision, the Board observed that both the VA examiner and VHA medical expert noted that the Veteran's gait was not severely altered and there is nothing in the medical literature that suggests that a mild limp in one knee results in disability of the other knee.  The Board further observed that the medical expert noted that there is no documentation in the orthopedic literature that supports the claim that an unreplaced knee causes deterioration in the other knee, essentially ruling out any association between the Veteran's service-connected left knee disability and the claimed right knee disability.  

However, as noted in the Joint Motion, the medical expert did not specifically discuss whether the Veteran's left knee disability led to physical inactivity which led to musculoskeletal deconditioning which in turn led to the right knee disability.  Thus, a supplemental opinion that addresses the above is needed.

With respect to the increased rating for a left knee disability, the Joint Motion determined that the Board had not properly considered whether the Veteran was entitled to a separate compensable rating for arthritis of the left knee.  However, the Board notes that sine the Veteran was last examined by VA for his left knee disability over six years ago in September 2008, in order to properly adjudicate the increased rating claim, another examination should be scheduled.  

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment notes through November 2008.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment records since November 2008.

2.  Then, schedule the Veteran for a VA examination to obtain a supplemental opinion on his right knee disability and ascertain the severity of his left knee disability.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  All pertinent pathology associated with the knee disabilities should be noted.  A rationale for all opinions should be provided.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was caused by musculoskeletal deconditioning due to physical inactivity due to the service-connected left knee disability.  The examiner should consider the September 2008 VA examiner's opinion that the right knee disorder was due in part to musculoskeletal deconditioning due to physical inactivity.  

If any left knee instability is found, the examiner should state whether it is slight, moderate, or severe.  The examiner should also state whether the Veteran's left knee arthritis causes some limitation of motion of the left knee.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

